ORDER

PER CURIAM.
AND NOW, this 23rd day of June, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether Petitioner’s traffic court convictions in 2007 for violations of 75 Pa.C.S. § 1543(b)(1) and other summary offenses under the Vehicle Code, based on incidents which occurred on August 31, 2004, September 6, 2004 and September 13, 2004, were barred by the two-year limitation period provided by 42 Pa.C.S. § 5553(e) at the time of the offenses at issue?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.